Title: From Thomas Jefferson to Steuben, 27 April 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond April 27. 1781

When we desired the resigned and supernumerary officers to come into command, we took the liberty, after establishing the rules by which they should be given, to ask the favor of you to arrange the Commands accordingly. As the gentlemen are likely to be exposed in action with the enemy, and if taken would have no commissions to produce, circumstances which give them uneasiness, I will ask the favor of you to inform me of the commands you have given or may now think proper to give them, on receipt of which commissions shall issue. I have the honour to be with great respect Sir Your most obedt servt,

Th: Jefferson

